Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-18-00927-CR

                                        Jesus Geraldo PINA,
                                              Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 187th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018CR1075
                             Honorable Joey Contreras, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: January 16, 2019

DISMISSED

           Pursuant to the terms of his plea-bargain agreement, Jesus Geraldo Pina pled guilty to

possession of a controlled substance, heroin, in an amount of four grams or more but less than 200

grams, and was sentenced to six years in prison. On November 7, 2018, the trial court signed a

certification of defendant’s right to appeal stating that this “is a plea-bargain case, and the

defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2). After Pina filed a notice of

appeal, the trial court sent copies of the certification and notice of appeal to this court. See id.
                                                                                         04-18-00927-CR


25.2(e). The clerk’s record, which includes the trial court’s certification, has been filed. See id.

25.2(d).

        “In a plea bargain case . . . a defendant may appeal only: (A) those matters that were raised

by written motion filed and ruled on before trial, or (B) after getting the trial court’s permission to

appeal.” Id. 25.2(a)(2). The clerk’s record, which contains a written plea bargain, establishes the

punishment assessed by the court does not exceed the punishment recommended by the prosecutor

and agreed to by Pina. See id. The clerk’s record does not include a written motion filed and ruled

upon before trial; nor does it indicate that the trial court gave its permission to appeal. See id. Thus,

the trial court’s certification appears to accurately reflect that this is a plea-bargain case and that

Pina does not have a right to appeal. We must dismiss an appeal “if a certification that shows the

defendant has the right of appeal has not been made part of the record.” Id. 25.2(d).

        We informed Pina that this appeal would be dismissed pursuant to Texas Rule of Appellate

Procedure 25.2(d), unless an amended trial court certification showing that he had the right to

appeal was made part of the appellate record. See TEX. R. APP. P. 25.2(d), 37.1; Daniels v. State,

110 S.W.3d 174 (Tex. App.—San Antonio 2003, order). In response to our order, Pina’s counsel

has filed a letter stating that his request to the trial court to amend its certification was denied.

Because no amended certification has been filed showing that Pina has the right to appeal, this

appeal is dismissed pursuant to Rule 25.2(d).

                                                    PER CURIAM

Do not publish




                                                  -2-